DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 253-254, 256-261, 263-276, 278-280, 282-283, 285-305, 325, 327-331, and 334 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 253-254, 256-261, 263-276, 278-280, 282-283, and 285-305 are allowed 
because none of the prior art of record discloses or suggests an efficient method of solar energy power harvesting comprising the steps recited in claim 253, in combination with the remaining claimed features.
	Claims 325 and 327 are allowed because none of the prior art of record discloses or suggests an efficient method of solar energy power harvesting comprising the steps recited in claim 325, in combination with the remaining claimed features.
	Claim 328-331 and 334 are allowed because none of the prior art of record discloses or suggests an efficient method of solar energy power harvesting, the method comprising the steps recited in claim 328, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, pages 19-20, filed March 22, 2016, with respect to the objections to claims 269, 286, 290, 297, 327-331, and 334 have been fully considered and are persuasive.  The objections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836